892 F.2d 1049
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.L'NARD ASSOCIATES, INC. and Robert Lonardo, Plaintiffs-Appellees,v.INTERSTATE MEDICAL MARKETING, INC., and Gemini MedicalProducts, Inc. d/b/a Sunburst Medical Products,Defendants-Appellants.
No. 89-1731.
United States Court of Appeals, Federal Circuit.
Nov. 20, 1989.

Before ARCHER, MAYER and MICHEL, Circuit Judges.
ORDER
MICHEL, Circuit Judge.


1
L'Nard Associates, Inc., et al.  (L'Nard) move to dismiss the appeal of Interstate Medical Marketing, Inc., et al.  (IMMI).  IMMI opposes the motion and moves to stay the appeal.   L'Nard opposes the motion to stay.


2
On July 10, 1989, the United States District Court for the Middle District of Florida ordered:


3
That the Clerk is directed to enter judgment in favor of plaintiffs and against defendants on Count III of plaintiffs' amended complaint.   The parties shall make a reasonable and good faith effort to stipulate to a injunction within thirty (30) days from the date of this order.   If the parties are unable to do so, they shall simultaneously submit, ten (10) days after the thirty (30) day period has expired, legal memoranda directed to the form, substance, and scope of the proposed injunction, and the Court will thereafter resolve the matter.


4
IMMI aserts that it is appealing pursuant to 28 U.S.C. § 1292(a) which permits appeals from orders granting injunctions.   We agree with L'Nard, however, that no injunction has yet been issued and that IMMI's appeal is premature.


5
Accordingly,

IT IS ORDERED THAT:

6
(1) L'Nard's motion to dismiss is granted.


7
(2) All other motions are moot.